Hitl, J.
In view of the pleadings and the evidence submitted at an interlocutory hearing before the judge of the superior court, he did not abuse his discretion in enjoining the defendants from using the timber in controversy for turpentine purposes, until the final hearing, upon the plaintiffs executing a bond in a stated amount to be approved by the clerk of the court, conditioned to pay the defendants all damages and costs which might' be sustained by reason of the granting of such injunction, provided the plaintiffs should finally fail to recover in the action.

Judgment affirmed.


All the Justices concur.